DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 7-8 of applicant' s remarks, filed on 03/10/2022, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JANG et al. (US 2018/0270485).
	JANG, in the same field of endeavor, teaches obtaining, by a processor, a first syntax element specifying whether an adaptive affine motion vector difference precision mode is applied (paragraph 0189,  the decoding apparatus parses and obtains an AMVR enable flag from bitstream received from the encoding apparatus). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 15-20 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0359483) hereinafter “Chen” in view of JANG et al. (US 2018/0270485) hereinafter “JANG”.
As per claim 15, Chen discloses a method of processing a video signal using an affine prediction, the method comprising:
obtaining, by the processor, a second syntax element specifying whether the affine prediction is applied to a current block (paragraph 0165, An affine flag at the CU level is signaled in the bitstream to indicate whether AF_INTER mode is used, wherein signaling may generally refer to the communication of syntax elements as disclosed in paragraph 0070; therefore, it is clear that the affine flag is received by the video decoder since the affine flag is signaled in the bitstream through syntax elements); 
obtaining, by the processor, at least one third syntax element including information on resolution of a motion vector difference used in the affine prediction (paragraphs 0169-0171, the MVD resolution is controlled at the CU level and MVD resolution flags are conditionally signaled for each CU that has at least one non-zero MVD components) based on…the second syntax element specifying that the affine prediction is applied (as taught in paragraphs 0165-0166, affine flag at the CU level is signaled in the bitstream to indicate whether AF_INTER mode is used. Since MVDs are generated based on the affine flag, then the MVD resolution flags are also based on the signaled affine flag); 
deriving, by the processor, control point motion vectors of the current block based on the at least one third syntax element (paragraphs 0170-0171 and 0230); 
deriving, by the processor, a motion vector of each of a plurality of subblocks included in the current block based on the control point motion vectors (fig. 11; paragraph 0162, the MV of each sub-block (e.g., 4.times.4 block) is interpolated by the MVs of the control points); and 
generating, by the processor, a prediction sample of the current block based on the motion vector of each of the subblocks (paragraph 0162, The motion vector of each sub-block may be used to identify a corresponding reference block, the combination of which form a predictive block). 
wherein the at least one third syntax element is signaled as a coding unit syntax element (paragraph 0169, the MVD resolution is controlled at the CU level and MVD resolution flags are conditionally signaled for each CU),
However, Chen does not explicitly disclose obtaining, by a processor, a first syntax element specifying whether an adaptive affine motion vector difference precision mode is applied; 
obtaining, by the processor, at least one third syntax element including information on resolution of a motion vector difference used in the affine prediction based on the first syntax element specifying that the adaptive affine motion vector difference precision mode is applied;
the first syntax element is a higher level syntax element than the coding unit syntax element and signaled in a sequence parameter set.
In the same field of endeavor, JANG discloses obtaining, by a processor, a first syntax element specifying whether an adaptive affine motion vector difference precision mode is applied (paragraph 0189,  the decoding apparatus parses and obtains an AMVR enable flag from bitstream received from the encoding apparatus); 
obtaining, by the processor, at least one third syntax element including information on resolution of a motion vector difference used in the affine prediction based on the first syntax element specifying that the adaptive affine motion vector difference precision mode is applied (paragraphs 0134, The non_linear_amvr_range_flag may be transmitted/received and parsed when the value of the amvr_enable_flag is 1);
the first syntax element is a higher level syntax element than the coding unit syntax element and signaled in a sequence parameter set (paragraph 0189, The AMVR enable flag may be parsed and obtained, for example, at an SPS level).
Chen and JANG are in the same field of endeavor, and  both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable result, which is signaling whether AMVR is applied or not.     
As per claim 16, Chen discloses wherein obtaining the at least one third syntax element includes: obtaining a fourth syntax element including information on whether the resolution of the motion vector difference is preset default resolution; and obtaining a fifth syntax element including information on the resolution of the motion vector difference among pieces of remaining resolution except the default resolution based on the resolution of the motion vector difference being not the default resolution (paragraphs 0169-0170, a first flag is signaled to indicate whether quarter luma sample MV precision is used in the CU. When the first flag (equal to 1) indicates that quarter luma sample MV precision is not used, another flag is signaled to indicate whether integer luma sample MV precision or four luma sample MV precision is used).  
As per claims 17-18, arguments analogous to those applied for claim 16 are applicable for claims 17-18.  
As per claim 19, Chen discloses wherein deriving the control point motion vectors includes: determining the resolution of the motion vector difference based on the at least one third syntax element; and obtaining the motion vector difference based on the resolution of the motion vector difference (paragraphs 0169-0171, 0230 and 0288). 
As per claim 20, JANG discloses wherein obtaining the motion vector difference includes: obtaining a flag including information on whether the motion vector difference is greater than 0; and obtaining a flag including information on whether the motion vector difference is greater than a predefined specific value when the motion vector difference is greater than 0 (see table 2 and paragraphs 0116-0117).
As per claims 29-32, the claims are related to encoding methods opposite to the decoding methods of claims 15-18; therefore, arguments analogous to those applied for claims 15-18 are applicable for claims 29-32.
As per claim 33, arguments analogous to those applied for claim 15 are applicable for claim 33; in addition, Chen discloses using a computer readable medium (paragraph 0012).

6.	Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0359483) in view of JANG et al. (US 2018/0270485) in further view of Rapaka et al. (US 2015/0382010) hereinafter “Rapaka”.
As per claim 21, Chen and JANG discloses the method of claim 20; however, Chen or JANG do not explicitly disclose wherein when the motion vector difference is greater than 0 and is smaller than or equal to the predefined specific value, the motion vector difference is binarized using an exponential Golomb code having an order of 1, and wherein when the motion vector difference is greater than the predefined specific value, the motion vector difference is binarized using a truncated binarization method.
In the same field of endeavor, Rapaka discloses wherein when the motion vector difference is greater than 0 and is smaller than or equal to the predefined specific value, the motion vector difference is binarized using an exponential Golomb code having an order of 1, and wherein when the motion vector difference is greater than the predefined specific value, the motion vector difference is binarized using a truncated binarization method (paragraph 0151).
Chen, JANG and Rapaka are in the same field of endeavor, and  they teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable result, which is coding MVD.     




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482